ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11 recommending that INA P. SCHIFF of PROVIDENCE, RHODE ISLAND who was admitted to the bar of this State in 1975, be immediately temporarily suspended from the practice of law, and good cause appearing; *63It is ORDERED that INA P. SCHIFF is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by INA P. SCHIFF, pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that INA P. SCHIFF be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.